Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiji et al (US 5953089) in view of Takatoah et al (US 5128788)
Regarding Claim 1,
Hiji et al discloses (Fig. 1) A light-scattering liquid crystal device comprising a first substrate (11) having a first electrode (21) provided thereon; a second substrate (12) having a second electrode (24) provided thereon wherein at least one of the first substrate and the second substrate is transparent, a light control layer (50) between the first electrode (21) and the second electrode (24)the light control layer (50) containing a liquid crystal material and a polymer substance (column 7, lines 8-17), a first thin layer (41) formed between the first electrode (21) and the light control layer (50), the light control layer (50) contacting the first thin film layer (41), and a second thin film layer (42) formed between the second electrode (24) and the light control layer (50), the light control layer (50) contacting the second thin film layer (42), 
Hiji et al does not disclose wherein each of the first thin film layer and the second thin film layer  is formed by subjecting a thermally curable compound containing a reactive group to thermal curing.
Takatoah et al discloses alignment layers to be thermally curable therefore wherein each of the first thin film layer and the second thin film layer  is formed by subjecting a thermally curable compound containing a reactive group to thermal curing. (column 2, lines 58-67)
It would have been obvious to one of ordinary skill in the art to modify Hiji et al to include Takatoah et al’s thermally curable alignment layers motivated by the desire to provide an alignment film sufficiently strong and insoluble in liquid crystal (column 2, lines 58-67).
Regarding Claim 2,
In addition to Hiji et al and Takatoah et al, Takatoah et al discloses wherein the thin film has a thickness 10 nm to 1000 nm. (column 5, lines 35-38)
Regarding Claim 3,
In addition to Hiji et al and Takatoah et al, Hiji et al (Fig.1 ) discloses wherein the reactive group is (P-I) to (P-21): [Chem. 1] (column 4, lines 41-67)

    PNG
    media_image1.png
    598
    831
    media_image1.png
    Greyscale


Regarding Claim 4,
In addition to Hiji et al and Takatoah et al, Hiji et al discloses (Fig. 1) wherein the reactive group contains (P-l) or (P-2). (column 4, lines 41-67)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871